DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 8, 9, 10, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Plummer et al (8171644). 
            Plummer et al teaches a vacuum article/insulated unit comprising a first glass sheet 16, a second glass sheet 18, an interconnected polymer matrix 14, 18 (i.e. lattice) between the glass sheets and a seal 32 between the periphery of the glass sheets since the lattice is bonded to the glass sheets by covering the entire faces of the lattice with a bonding material per claims 1 and 22. Refer to figures 1A, 6A and 6B, along with column 5, line 31 through column 7, line 14. With regards to claim 2, see column 3, lines 54-58. With regards to claim 4, see column 2, lines 10-17, teaching polyethylene. Polyethylene has an inherent melting temperature between 105 to 125oC, see the Flexible plastics article from the internet cited by the examiner. With regards to claim 7, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 4, 6-10, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Wardlaw et al (4204015) or Gandini (2007/0143358).
         Wardlaw et al teaches a vacuum article/insulated unit comprising a first glass sheet 2, a second glass sheet 4, an interconnected polymer matrix 6 (i.e. lattice) between the glass sheets and a seal between the periphery of the glass sheets since the lattice is bonded to the glass sheets by covering the entire faces of the lattice with a bonding material per claims 1 and 22. Refer to figures 1 and 2, along with column 1, line 41 through column 4, lines 18. With regards to claim 7, the lattice can be considered a film since no other structural recitations distinguish it from the prior art. With regards to claims 8, see figure 1 which shows plenums 10 in the lattice. With regards to claims 9, see column 1, lines 49-51 and column 3, lines 12-24. With regards to claim 23, the unit of Wardlaw et al would contain the steps of applying the lattice, arranging it between the glass sheets and sealing the edge thereof. Gandini also teaches a vacuum article/insulated unit comprising a first glass sheet 11, a second glass sheet 12, an interconnected polymer matrix 13 (i.e. lattice) between the glass sheets and a seal 19 between the periphery of the glass sheets since the lattice is bonded to the glass sheets by covering the entire faces of the lattice with a bonding material per claims 1 and 22. Refer to figures 1-8. With regards to claim 7, the lattice can be considered a film since no other structural recitations distinguish it from the prior art. With regards to claims 8, oC. Wardlaw et al does teach acrylic and vinyl polymers (column 2, lines 29-32. Gandini teaches acrylics (par. [0024]. Some of the polymers in instant claim 4 are acrylics and vinyl material. 
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to either Wardlaw et al or Gandini to use an acrylic and/or vinyl polymer with a melting temperature of less than 200oC since both references generally teach these materials are known and one would choose which has the properties need for a particular application. With regards to claim 2, it would be obvious to use strengthened glass since it is strong than ordinary glass if needed for a particular application. With regards to claim 4, it would be obvious to use the specific polymers recited in claim 4 since both references do generally teach acrylics and vinyl polymers. With regards to claim 6, as applicant has pointed out in the arguments filed April 26, 2021 that Wardlaw et al teaches a thickness on 0.02.0.2 inches ((i.e. 508-5080 microns. However, Wardlaw et al does teach that other thicknesses can be used as needed for a particular application (column 4, lines 10-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to either Wardlaw et al or Gandini to use a spacer with a thickness as recited since Wardlaw et al teaches other . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al.
         The primary reference teaches the invention substantially as claimed except for the specific thickness of the polymer spacer. It is silent as thereto. 
          However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Plummer at to use a spacer with a thickness as recited since this is merely a change in shape or size which is generally considered within ordinary skill in the art. See MPEP 2144.04IV. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6-10, 22 and 23 have been considered but are moot because the new ground of rejection. The applicant does argue that Plummer et al fails to teach the melting temperature of the polymer and polymers in instant claim 4. However, the examiner explains above how the teaching of polyethylene (of which polyolefin is recited in instant claim 4) has a melting point as recited in the Article cited by the examiner. The applicant also argues that Wardlaw et al and Gandini fail to teach the melting temperature, however, as explained above these references do generally teach acrylic and vinyl, of which some of the specific polymers in instant claim 4 and how the melting temperature would be obvious therefrom since the references do generally teach the generic versions of these polymers. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493. The examiner can normally be reached Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        12/28/2021